Citation Nr: 1417267	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional gastric disability, including peptic ulcer disease, claimed as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1995. 

This case comes to the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota, which denied the Veteran's claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for peptic ulcer disease, claimed as a result of VA treatment. 

In December 2010, the Veteran appeared at the Fargo RO for a video conference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

In January 2011, the Board remanded this case for additional development, and the case was subsequently returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran contends that he sustained an additional gastric disorder due to VA treatment.  Specifically, he asserts that he developed a chronic gastric disorder as a result of pain medication (piroxicam) prescribed by a VA practitioner to treat his non-service-connected low back disability.  The Veteran initially identified the claimed additional gastric disorder as peptic ulcer disease, and in a November 2011 written brief, his representative asserted that the claimed additional disability also includes hiatal hernia and gastroesophageal reflux disease (GERD).

Pursuant to the Board's remand, the AMC has obtained additional VA medical records, determined that Dr. H., the doctor who prescribed piroxicam (Feldene) to the Veteran, was a VA primary care physician, and arranged for a VA examination and medical opinion in April 2011.  The VA examiner diagnosed status post gastrointestinal (GI) bleed secondary to nonsteroidal anti-inflammatory agents, duodenal scarring, and small hiatal hernia with gastroesophageal reflux, and opined that the GI bleed and ulcer found in March 2004 were at least as likely as not caused by the Feldene he was prescribed by VA.  The examiner found that there was no instance of fault by VA in rendering such care and VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  However, the Board finds that this VA medical opinion is inadequate.

The Board notes for a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a)-(d) (2013).  See also VAOGCPREC 40-97 (Dec. 31, 1997).  The latter aspect of the applicable law (reasonably foreseeable requirement) was not addressed by the VA examiner, despite the instructions to this effect in the Board's prior remand.  

In this regard, proximate cause may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2) (2013).  Based on the foregoing, the Board finds that a supplemental medical opinion is necessary in this case.

Moreover, the Board finds that on remand, the AOJ should attempt to obtain private medical records of treatment for a GI bleed in March 2004 at a private facility in Bismarck (identified as "MCI" in a March 2004 VA primary care nursing note).  Although it appears that these highly relevant records were reviewed by a VA primary care physician in June 2004 (see June 4, 2004 VA primary care attending note), these records are not on file.  The Board notes that the claims file contains several private medical records from Medcenter One, but none are dated in March 2004.  At his Board hearing, the Veteran testified that he was treated in the emergency room for his GI bleed.  These records or a finding of unavailability of such records are necessary to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases from the Veteran, attempt to obtain private medical records of treatment for a GI bleed in March 2004 at a private facility in Bismarck (possibly "MCI" or Medcenter One).

If these records are unavailable, a notation to that effect must be made in the claims file.  The RO must receive a negative response to its requests either indicating that the records do not exist or that the respective custodian does not have them.  These efforts must be documented in the claims file.  If no records are available, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  Then, refer the case to the examiner who conducted the April 2011 VA examination for a supplemental medical opinion to address whether the Veteran is entitled to VA compensation under 38 U.S.C.A. § 1151 for additional gastric disability as a result of pain medication (piroxicam).  The claims file must be provided to and reviewed by the examiner, and the opinion must reflect that this was done.  If the April 2011 VA examiner is unavailable, the requested opinion should be obtained from an appropriate VA examiner.

The examiner is asked to review the report of the April 2011 VA examination, and address the following:

Was any additional gastric disability due to an event not reasonably foreseeable by the VA treatment providers who prescribed piroxicam?

The examiner is advised that the additional gastric disability not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the above development has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the supplemental opinion does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.  


4. Then, readjudicate the claim on appeal, with consideration of all additional evidence.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


